Judgment, Supreme Court, New York County (Renee A. White, J., at hearing; Micki A. Scherer, J., at plea and sentence), rendered November 9, 2005, convicting defendant of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
The court properly denied defendant’s motion to suppress his statements. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The hearing evidence establishes that defendant’s confessions were voluntary (see Arizona v Fulminante, 499 US 279, 285-288 [1991]; People v Anderson, 42 NY2d 35, 38-39 [1977]). The police did not promise defendant immunity or lenient treatment if he cooperated, or use any other tactics that would impair the voluntariness of the statements.
By pleading guilty, defendant waived his present claim that the court improperly denied his request for a free copy of the minutes of the suppression hearing (see People v Hansen, 95 NY2d 227, 230 [2000]). In any event, there is no merit to the claim, particularly since the hearing court never denied the application, but instead referred it to the trial court, whereupon it was obviated by defendant’s, guilty plea. Concur—Tom, J.P., Marlow, Nardelli, Gonzalez and Kavanagh, JJ.